CCA 20110914. On consideration of the certificate for review of the decision of the United States Army Court of Criminal Appeals on appeal by the United States under Article 62, Uniform Code of Military Justice, 10 U.S.C. § 862 (2006), and oral argument, we note that because the Army Court of Criminal Appeals has returned the underlying matter to the military judge for clarification, no ripe interlocutory issue exists for this Court to decide. Given the procedural posture of this case, any decision we render on the certified issues *194would be premature. Accordingly, it is ordered that the decision of the United States Army Court of Criminal Appeals is affirmed.